Citation Nr: 0925115	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-18 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for asthma, also claimed 
as breathing problems.

2. Entitlement to service connection for fibrocystic breast 
disease, claimed as lumps in the breast. 

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for anemia. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to 
September 1981.  She had subsequent Reserve service.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which denied service connection for asthma, 
fibrocystic breast disease, headaches and anemia. 

In her appeal the Veteran requested a hearing.  In March 2009 
the Veteran was advised that she had been scheduled for a 
Board hearing in April 2009.  The Veteran did not appear for 
the hearing.  No additional correspondence was received. 


FINDINGS OF FACT

1.  The competent, credible and probative evidence of record 
does not show any current asthma, or breathing problems, that 
is related to any disease or injury in service. 

2.  The competent, credible and probative evidence of record 
does not show any current fibrocystic breast disease, or 
lumps in the breast, that is related to any disease or injury 
in service.

3.  The competent, credible and probative evidence of record 
does not show any current headaches that are related to any 
disease or injury in service.

4.  The competent, credible and probative evidence of record 
does not show any current anemia that is related to any 
disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for service connection for a fibrocystic 
breast disease have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The criteria for service connection for anemia have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in September 2005 and March 2006 and 
the claims were readjudicated in a May 2006 statement of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

The Veteran was not examined by VA in conjunction with these 
claims of service connection for asthma, claimed as breathing 
problems, fibrocystic breast disease, claimed as lumps in the 
breast, headaches or anemia; however, no such examination is 
necessary in this case because the record does not reflect 
the presence of any current asthma or breathing problems, 
fibrocystic breast disease or lumps in the breast, headaches 
or anemia or any indication that the claimed conditions "may 
be" associate with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between the claimed in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247 (1999).  Alternatively, VA may award 
service connection where a claimant can demonstrate (1) that 
a condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  A claimant may rely on lay evidence to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran claims she has asthma, also claimed as a 
breathing problem, fibrocystic breast disease, claimed as 
lumps in the breast, headaches, and anemia, which incurred in 
service. 

The service treatment records show normal findings upon 
induction to service.  In September 1980, the Veteran was 
diagnosed with acute respiratory disease and anemia with 
questionable etiology.  In November 1980, the Veteran 
complained of and was diagnosed with acute respiratory 
disease.  In December 1980, the Veteran complained of 
occasional headaches and was noted to have a treatment 
history for anemia.  In January 1981, the Veteran reported 
falling onto her face the night before and complained of a 
headache.  In March 1981, the Veteran complained of a 
headache.  In September 1981, the Veteran indicated that she 
did not want a separation medical examination.  Medical 
records were reviewed and it was determined that a separation 
medical examination was not required.  There are no service 
treatment records showing complaints of or treatment for 
fibrocystic breast disease or lumps in the breast. 

Medical records from the Veteran's reserve duty demonstrate 
her condition during her reserve duty.  In August 1985, the 
Veteran was found to have a small hard mass on her inner 
right breast with no tenderness.  An August 1986 treatment 
record noted the Veteran's complaints of a knot in the 
anterior chest wall.  The diagnosis was myalgia.  On the 
Report of Medical History portion of an examination conducted 
later in August 1986, the Veteran reported she was in good 
health and checked the box "no" for asthma.  The August 
1986 medical examination report found the Veteran to have a 
normal clinical evaluation of all systems; no pertinent 
defects or diagnoses were noted.  On a February 1987 Report 
of Medical History, the Veteran reported she was in good 
health.  A February 1987 medical examination report found the 
Veteran to have a normal clinical evaluation.  In the March 
1992 Report of Medical History completed by the Veteran, she 
reported she was in good condition and checked the box "no" 
for asthma, but noted that she had had bronchitis.  The March 
1992 medical examination found no breast masses or tenderness 
and a normal clinical evaluation; no pertinent defects or 
diagnoses were noted.  

The Veteran has not submitted any medical evidence dated 
after March 1992.  There is no medical evidence of any 
current asthma, breathing problems, fibrocystic breast 
disease, headaches, or anemia.  There are no VA treatment 
records or private medical evidence indicating diagnosis or 
treatment for any of these conditions, nor were any such 
records submitted or identified.  

The Veteran was treated for acute respiratory disease while 
on active duty; however, there was no diagnosis of asthma.  
Reserve medical records did not show any complaints or 
treatment for breathing problems and include the Veteran's 
self-report that she did not have asthma.  There is no 
chronic disability or continuity of symptomatology shown by 
the service treatment records or post-service medical 
records.  Thus, service connection for asthma, claimed as 
breathing problems is denied.  

With regard to the claimed fibrocystic breast disease, 
service treatment records from the Veteran's active duty 
service note no findings or complaints related to breast 
lumps.  A "knot in the chest" noted during reserve service 
was diagnosed as myalgia.  The last examination dated in 
March 1992 found no breast masses or tenderness.  There is no 
chronic disability or continuity of symptomatology shown by 
the service treatment records or post-service medical 
records.  Thus, service connection for fibrocystic breast 
disease is denied.  

Service connection is denied for headaches as there is no 
evidence of a chronic disability in service or any continuity 
of medication since service.  The only notation during 
service is the Veteran's December 1980 report of occasional 
headaches.  No headache disorder was diagnosed at that time 
or any time during active duty service.  Further, there is no 
medical evidence of a current headache disability.  

Service connection for anemia is denied.  The only reference 
to anemia in the service treatment records is the Veteran's 
December 1980 self-report that she had a treatment history 
for anemia.  No diagnosis of anemia was made during service.  
There is no evidence that anemia was "noted" during service 
and no competent evidence of postservice continuity of 
symptomatology.  

The Veteran is competent to state that she currently has 
breathing problems, lumps in her breasts, and headaches, and 
she is competent to state that she had breathing problems, 
lumps in her breasts, and headaches previously.  However, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of asthma, fibrocystic breast disease 
and headaches and whether they were in fact, incurred in 
service, 24 years prior.  Additionally the Veteran is not 
competent to provide a current medical diagnosis of anemia, 
or a competent opinion on the etiology to anemia.  As such, 
her views are of little probative value and are outweighed by 
the lack of objective evidence that any in service symptoms 
are related to her current symptoms.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
asthma, fibrocystic breast disease, headaches and anemia is 
not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for asthma, also claimed as 
breathing problems, is denied.

Entitlement to service connection for fibrocystic breast 
disease, claimed as lumps in the breast, is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for anemia is denied. 





____________________________________________
M. E. LARKIN, 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


